1
2                                                                             JS-6
3
4
5
6
                                 UNITED STATES DISTRICT COURT
7
                                CENTRAL DISTRICT OF CALIFORNIA
8
9
10   ALEX ALEJANDRO F. GARCIA,                        Case No. LACV 17-0570-CJC (LAL)

11                                  Petitioner,       JUDGMENT
12                         v.

13   M.D. BITER, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
     DATED: March 27, 2020                        ________________________________________
                                                      ____________
                                                                _ ________
                                                                        _____
                                                                        __
21                                                HONORABLE
                                                     NORABLE CORMAC
                                                               CO
                                                               CORMAC J.J. CARNEY
                                                                           CA
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
